DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-5 are cancelled.
Allowable Subject Matter
Claims 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 6, The prior art of combination of prior art fails to disclose a display device comprising: a gate driver comprises: a first shift register and a second shift register; and a demultiplexer, wherein the demultiplexer is electrically connected to the first shift register and the second shift register, wherein a first clock signal and a second clock signal are input to the first shift register and the second shift register, wherein the first clock signal and sampling signals are input to the demultiplexer, and wherein the demultiplexer generates a start pulse and outputs the start pulse to each of the first shift register and the second shift register ; Therefore claim 6 is allowed.
Claims 8, 13-14 are allowed for being directly or indirectly dependent on allowed independent claim 6.
With respect to claim 7, the prior art of the combination of prior art of record fails to disclose a display device comprising: a pixel array; and a gate driver comprises: a first shift register and a second shift register; and a demultiplexer, wherein the demultiplexer is electrically connected to the first shift register and the second 2shift register, wherein a first clock signal and a second clock signal are input to the first shift register and the second shift register, wherein the first clock signal and sampling signals are input to the demultiplexer, and wherein the demultiplexer generates a start pulse and outputs the start pulse to each of the first shift register and the second shift register; Therefore claim 7 is allowed.
Claims 9-12, 15 are allowed for being directly or indirectly dependent on allowed independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                          

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624